IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 438 EAL 2016
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
LARRY MULLINS,                           :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.